DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered. 
Response to Arguments
In view of the amendments filed on 1/18/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, cited in the office action of 12/16/2020, are moot.
Applicant’s arguments with respect to claim(s) 1-11 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1, line 3 recites the following: “inserting an electronic intravascular device into the vascular wall.” The language stating that the device is inserted into the wall implies that the device penetrates wall. Claim 1, lines 9-10, recites an anchor that is non-invasive and does not penetrate the vascular wall. It is unclear if the claim is intending to recite that some portions of the device do physically penetrate the wall, while the anchors do not penetrate the wall, particularly as these features are not described in the present specification. Appropriate correction and/or clarification is required.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 2 fails to further limit the subject matter of independent claim 1. It is also noted that claim 2 does not maintain the “non-invasive anchoring element” language established by claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferren et al. (US Pub. No. 2007/0244520; hereinafter Ferren).
Ferren discloses the following regarding claim 1:  a method for stimulation of a vascular wall and surrounding tissue (paras. 0129, 0219, 0261-0263), comprising: inserting an electronic intravascular device (e.g., 200 as shown in Fig. 5C) into the vascular wall in a manner such that there is contact between the device and the vascular wall (Fig. 1, 5C; paras. 0129, 0142, which allows for the device to physically penetrate or frictionally engage the vessel wall), wherein the electronic intravascular device comprises: an internal skeleton (please see annotated Figure A, below) having an exterior (Figure A); a flexible substrate (Figure A; paras. 0136-0137) attached to the exterior of the internal skeleton (Fig. 5C); at least one non-invasive anchoring element (210) suitable for attaching the intravascular device to a vascular wall without penetrating the wall (para. 0142), wherein the at least one non-invasive anchoring element comprises a metal mesh, one or more spring-like elements, or a shape-memory pad (paras. 0136-137, as the self-expansion features of the device provide it with “spring-like” properties); at least one pair of stimulation electrodes (e.g., 26) (paras. 0129, 0150-0151, 0228, 0250, 0261-0263), wherein the stimulation electrodes are configured for tissue stimulation (paras. 0129, 0228, 0250, 0261-0263); and power and control circuitry (24) connected to the at least one pair of stimulation electrodes and located on the flexible substrate (Fig. 1; para. 0129); wherein the contact between the device and the vascular wall is such that the device will not move with respect to the vascular wall during stimulation and the electrodes located on the device will maintain contact with the vascular wall throughout stimulation (Fig. 5C; paras. 0142, 0261-0263); and activating the at least one pair of the at least one pair of stimulation electrodes to stimulate the vascular wall, the surrounding tissue, or both (paras. 0129, 0228, 0250, 0261-0263).

    PNG
    media_image1.png
    348
    427
    media_image1.png
    Greyscale

Figure A.

Ferren discloses the following regarding claim 2: the method of claim 1 further comprising attaching the intravascular device to the vascular wall by the at least one anchoring element (210) (Fig. 5C; para. 0142).
Ferren discloses the following regarding claim 3: the method of claim 1, further comprising recording parameters associated with at least one of the vascular wall, the surrounding tissue, or blood flowing within the device (paras. 0216, 0231, 0258-0260), wherein the electronic intravascular device comprises at least one pair of measurement electrodes or sensor (e.g., 22) configured for recording data from at least one of the vascular wall, the surrounding tissue, or blood (paras. 0216, 0231, 0258-0260).
Ferren discloses the following regarding claim 4: the method of claim 1, wherein stimulation comprises at least one of electrical, magnetic, or optical stimulation (paras. 0261-0263).
Ferren discloses the following regarding claim 5:  the method of claim 1, wherein the intravascular device internal skeleton is a mesh stent (Fig. 5C; para. 0142).
Ferren discloses the following regarding claim 6:  the method of claim 1, wherein the intravascular device power and control circuitry comprises circuit elements for wireless powering of the device (paras. 0204, 0327, 0332).
Ferren discloses the following regarding claim 7:  the method of claim 1, wherein the intravascular device power and control circuitry comprises connectors for direct powering of the electrodes (para. 0332).
Ferren discloses the following regarding claim 8:  the method of claim 1, wherein the intravascular device power and control circuitry comprises circuit elements for wireless communication configured to allow communication between the device and an environment external to the device (paras. 0204, 0327, 0332).
Ferren discloses the following regarding claim 10:  the method of claim 1, wherein the intravascular device power and control circuitry comprises on-board processing for control of the stimulation electrodes (Fig. 1; para. 0219).
Ferren discloses the following regarding claim 11:  the method of claim 1, further comprising employing a plurality of the electronic intravascular devices to create a complex stimulation pattern (paras. 0129, 0327-0332).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren in view of Hastings et al. (US Pub. No. 2013/0274735; hereinafter Hastings).
Ferren discloses the limitations of the claimed invention, as described above. However, it does not recite the device being configured to encode data by modulating the reflected impedance or absorbance of the power receive antenna. Hastings teaches an intravascular device comprising a power receive antenna (paras. 0014-0022, 0060-0062, 0088-0096, 0149-0154). The device is configured to encode data by modulating the reflected impedance or absorbance of the power receive antenna (paras. 0149-0154), for the purpose of accurately transmitting the information collected by the device. It would have been obvious to one having ordinary skill in the art to modify the device of Ferren, to comprise the antenna, as taught by Hastings, in order to accurately transmit the information collected by the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774